Exhibit 10.13

IMAX CORPORATION

AMENDED EMPLOYMENT AGREEMENT

This agreement amends the amended employment agreement (the “Agreement”) between
Richard L. Gelfond (the “Executive”) and IMAX Corporation (the “Company”) dated
July 1, 1998, as amended, on the same terms and conditions except as set out
below:

 

1. Term. The term of the Agreement is extended until December 31, 2007.

 

2. Cash Compensation. The Executive shall be entitled to be paid base salary at
the rate of $500,000 per year, plus a bonus of up to two times salary. Such
bonus shall be at the discretion of the Board of Directors and shall be based
upon the success of the Company in achieving the goals and objectives set by the
Board after consultation with the Executive. The Executive shall be considered
for a bonus based upon performance during the year ending December 31, 2007. If
the Executive’s employment is terminated without Cause prior to the end of the
term, the Executive shall be entitled to no less than a pro-rata portion of his
median bonus target (i.e. one times salary).

 

3. Stock Appreciation Rights. The Executive is hereby granted 300,000 stock
appreciation rights (“SARS”) which shall entitle the Executive to receive in
cash from the Company any increase in the fair market value of the common shares
of the Company from the fair market value thereof on the date hereof to the date
of exercise of the SARS. 150,000 of the SARS shall vest immediately, and the
other 150,000 SARS shall vest on December 31, 2007. All SARS will have a 10-year
term and, to the extent applicable, shall be governed by the provisions of the
Stock Option Plan of the Company, including for greater certainty, the
provisions relating to the calculation of the fair market value of common shares
of the Company, resignation or termination. The vesting of all SARS shall be
accelerated upon a “change of control” as defined in the Agreement, and shall be
governed, to the extent applicable, by the provisions in the Agreement regarding
change of control. At any time and from time to time after vesting, but subject
to the insider trading policy of the Company in effect at that time which shall
apply to the SARS as if they were securities covered thereby, the Executive
shall be entitled to exercise some or all of the vested SARS by delivering
notice of exercise in writing to the General Counsel of the Company. Within 10
business days after receipt of such notice in writing, the Company shall pay to
the Executive the amount by which the fair market value of the common shares of
the Company has increased from the fair market value on the date hereof to the
fair market value on the date of such notice, net of any applicable withholdings
and any other amounts owing at that time by the Executive to the Company.
Notwithstanding anything to the contrary contained herein, the Company shall
have the right but not the obligation to cancel at any time all, or from time to
time any part, of the SARS, in any case upon notice in writing to the Executive
and to replace the cancelled SARS with stock options or, in the Company’s
discretion, restricted shares, provided such options or shares have no less
favorable (to the Executive) material terms and conditions as, and are in such
number as are of equivalent value to, the cancelled SARS.

 

4. The entering into this agreement shall not prejudice any rights or waive any
obligations under any other agreement between the Executive and the Company.

DATED as of February 15, 2007.

 

        /s/ Richard L. Gelfond Richard L. Gelfond IMAX CORPORATION Per:   /s/
Garth M. Girvan   Name:     Garth M. Girvan   Title:       Director